         Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 1 of 119
                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                      STATE OF ILLINOIS
                                  ILLINOIS COURT OF CLAIMS


William Lee Grant II                                )
                                                    )
             Petitioner,                            )
                                                    )
                                                    )
                                                    )
vs.                                                 )
      STATE OF ILLINOIS                             )
                                                    )
Office of the Illinois Governor                     )
                                                    )
                Defendant,



                       Civil Rights Violations and Retaliation Complaint
  District Court has jurisdiction pursuant to: 28 USC 1391(b)(3); 42 USC 1985(3); 42 USC 1983;
  U.S. Const. Amend. IV; U.S. Const. Amend. V; U.S. Const. Amend. XIII; and U.S. Const. Amend. XIV

William Lee Grant II, Petitioner, was retaliated against by the Illinois Governor’s Office and
agencies under the jurisdiction of the Illinois Governor for filing a civil rights complaint with the
Illinois Department of Transportation, and an ethics complaint with the Office of Executive
Inspector General in 2012.
William Lee Grant II, while employed with the Illinois Department of Transportation (IDOT),
filed a civil rights complaint with IDOT’s Bureau of Civil Rights. After the civil rights complaint
was filed, William Lee Grant II endured a hostile work environment. William Lee Grant II’s
work hours were changed, work products were tampered with, and William Lee Grant II was
given negative performance evaluations.
William Lee Grant II took a leave of absence from IDOT, and was then transferred to IDOT’s
Chicago Office, and began to be supervised by Richard Abel Kabaker, IDOT Deputy Chief
Council. For the next two and a half years, Richard Abel Kabaker treated William Lee Grant II
as a “cotton pickin’ nigger.”
Richard Abel Kabaker offered and then rescinded a promotion for William Lee Grant II. Richard
Abel Kabaker gave William Lee Grant II a workload/ work-assignments below the paygrade of a
Technical Manager II.
Richard Abel Kabaker assigned William Lee Grant II to work in IDOT’s Bureau of Claims
office in Schaumburg, Illinois for one and a half months in 2013 against standard operating
procedures and personnel policies.



                                                    1
                   Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 2 of 119



          William Lee Grant II was struck from behind while operating his state motor vehicle on the
          Kennedy Expressway by Kelly Knepf, also known as, Kelly Kraft, Director, Illinois Sports
          Facilities Authority. Ms. Knepf left the scene of the accident.
          William Lee Grant II accepted employment with the Office of the Governor in 2014. William
          Lee Grant II reported to the Governor’s Office on November 6, 2014. For the next month,
          William Lee Grant II was given a myriad of reasons as to the delay in William Lee Grant II
          being added to the Governor’s Office payroll. On December 3, 2014, after the close of business,
          William Lee Grant II was informed he “could not” be added to the Illinois Governor’s Office
          payroll, and could not return to his employment with IDOT. William Lee Grant II has not
          received his salary for his month worked in the Illinois Governor’s Office.
          On December 5, 2014, William Lee Grant II applied for Federal Unemployment Benefits
          through the Illinois Department of Employment Security (IDES). IDES employee, John T. Frye,
          purposefully entered Petitioner’s information incorrectly, and failed to enter pertinent
          information in the determination of William Lee Grant II’s eligibility pertaining to Federal
          Unemployment Benefits.
          IDES Administrative Law Judge, John Schellenberg, intentionally ruled against Petitioner on
          March 10, 2015. Petitioner was qualified to receive Federal Unemployment Benefits pursuant to
          820 ILCS 405/601(B).
          William Lee Grant II found himself Blacklisted. William Lee Grant II applied for employment
          all over America to no avail, except for a short stint on a political campaign. William Lee Grant
          II was denied employment with the Chicago Transit Authority, State of Illinois, Federal
          government, and within the private sector.
          The Office of Executive Inspector General (OEIG) has declined to investigate. The OEIG
          allegedly informed Governor Bruce Rauner’s administration of the retaliatory actions that
          occurred, and took no action.
          William Lee Grant II attempted to file a civil rights complaint with IDOT in 2016, and was
          escorted out of the building. The Illinois Department of Human Rights (IDHR) failed to
          investigate petitioner’s complaint against IDOT after 365 days. IDHR has taken no action to
          investigate the Chicago Transit Authority or Illinois Department of Central Management
          Services.
          The Illinois Human Rights Commission rejected Petitioner’s complaint against IDOT refusing
          Petitioner access to a proper venue for his retaliation (discrimination) complaint.
                                                                                                            MARYLAND
          The Illinois Attorney General and U.S. Department of Justice do not deny the allegations. NEBRASKA
                                                                                                                ^
 ILCD, ILSD, ILND, CDCA, WDVA, EDNC, EDTX, NDTX, WDTX, EDNY, NDGA, N.M.I., NDWV, ALND, ALSD, UTAH, C.F.C., & FED. CIR.
          No^Judge has found the allegations to be frivolous or malicious (28 U.S.C. 1915(e)(2)(B)(i), fails
          to state a claim on which relief may be granted (28 U.S.C. (e)(2)(B)(ii), or seeks monetary relief
          against a defendant who is immune from such relief (28 U.S.C. 1915(e)(2)(B)(iii).
Mr. Grant has been unable to proceed in Illinois. The WDWA has jurisdiction pursuant to: 28 USC 1391(b)(3).
The Illinois Attorney General defaulted and failed to deny Mr. Grant’s allegations in 16-cv-3245 and 17-cv-3261.

                                                                                                              11/20/2019
                                                            2
                                                                                         901 WYTHE ROAD
                                                                                         SPRINGFIELD, IL 62702
                                                                                         (217)726-5269
           Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 3 of 119




                                            TABLE OF CONTENTS
RETALIATION COMPLAINT………………………….………………………………………......…1
TABLE OF CONTENTS……………………………………………………………………………………...……….3
TABLE OF AUTHORITIES…………………………………………………………………………………………..4
APPENDIX A - IDES ADJUDICATION SUMMARY…………………………………………………………….....7
APPENDIX B - IDES– ADMINISTRATIVE LAW JUDGE DECISION………………………………...………...12
APPENDIX C – REQUEST FOR RECONSIDERATION OF CLAIM ADJUDICATOR’S DECISION.....……….14
APPENDIX D – IDES FAILURE TO INVESTIGATE……………………………………………………………...24
APPENDIX E - ORDER DATED JUNE 20, 2016…………………………………………………………………..28
APPENDIX F – ORDER DATED SEPTEMBER 21, 2016…………………………………………………………32
APPENDIX G – ORDER DATED SEPTEMBER 6, 2016 ......................................................................................... 37
APPENDIX H –ORDER DATED OCTOBER 12, 2016 ............................................................................................ 42
APPENDIX I – ORDER DATED DECEMBER 30, 2016 (U.S. COURT OF CLAIMS) ........................................... 51
APPENDIX J - ORDER DATED JANUARY 17, 2017 (U.S. COURT OF CLAIMS) .............................................. 53
APPENDIX K –MEMORANDUM OPINION DATED JULY 28, 2017 ................................................................... 58
APPENDIX L – U.S. OFFICE OF SPECIAL COUNSEL LETTER .......................................................................... 62
APPENDIX M– ILLINOIS GOVERNOR’S OFFICE LETTER OF RECOMMENDATION ................................... 65
APPENDIX N – ILLINOIS LIEUTENANT GOVERNOR LETTER OF RECOMMENDATION . ......................... 67
APPENDIX O – ILLINOIS GOVERNOR’S CHIEF OF STAFF LETTER OF RECOMMENDATION .................. 69
APPENDIX P – SERVICE OF SUMMONS RECEIPT FOR IL GOV. RAUNER AND U.S. DOJ .......................... 71
APPENDIX Q – SERVICE OF SUMMONS RECEIPT FOR RICHARD ABEL KABAKER .................................. 76
APPENDIX R – ILLINOIS LT. GOVERNOR OFFICE PERSONNEL FILE DESTRUCTION ............................... 78
APPENDIX S - SANGAMON COUNTY SHERIFF’S OFFICE LETTER…………………………………….….. 81
APPENDIX T - REQUEST FOR WRIT OF MANDAMUS…………………………………………….…………..83
APPENDIX U - U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (EEOC) COMPLAINT…...…85
APPENDIX V - U.S. EEOC - EMPLOYMENT APPLICATION LIST SPREADSHEETS………..…….………...93
APPENDIX W - U.S. EEOC NOTCE OF SUIT RIGHTS……...…….…………………...……………………….105
APPENDIX X - ILLINOIS STATE POLICE COMPLAINT dated JUNE 26, 2016……………………………….109
APPENDIX Y - ILLINOIS STATE POLICE CONCEALMENT OF CRIME LETTER dated June 30, 2016……112
APPENDIX Z - ILLINOIS STATE POLICE COMPLAINT dated JULY 28, 2016………………………...……..114
APPENDIX AA - ILLINOIS STATE POLICE COMPLAINT dated AUGUST 31, 2017………………………...117




                                                                   3
        Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 4 of 119




                                        TABLE OF AUTHORITIES
AUTHORITY                              TITLE
5 U.S.C. §522 (g)(1)(c)
10 U.S.C. §920 (b)(2)
18 U.S.C. §241                         Conspiracy Against Rights
28 U.S.C. § 242                        Deprivation of Rights Under Color of Law
28 U.S.C. §1291                        Final Decisions of District Courts
42 U.S.C. § 1985 (3)                   Conspiracy to Interfere with Civil Rights

Civil Rights Act of 1964 – Title II    Discrimination in public accommodations
Civil Rights Act of 1964 – Title III   Denial of access to public accommodations based
                                       on race
Civil Rights Act of 1964 – Title VI    Prohibition of Discrimination from recipients of
                                       Federal funds.
Civil Rights Act of 1964 – Title VII   Prohibition of employment discrimination based
                                       on race
Fed. R. App. P. 15                     Review or Enforcement of an Agency Order
Fed. R. Civ. P. 4 (i)                  Serving the United States and Its Agencies,
                                       Corporations, Officers, or Employees
Fed. R. Civ. P. 8 (b)(1)(B)            Defenses; Admissions and Denials
Fed. R. Civ. P. 8 (b)(5)               Defenses; Admissions and Denials - Lacking
                                       Knowledge or Information
Fed. R. Civ. P. 8 (b)(6)               Defenses; Admissions and Denials - Effect of
                                       Failing to Deny
Fed. R. Civ. P. 55 (a)                 Entering a Default
Fed. R. Civ. P. 55 (b)(1)              Entering a Default Judgment - By the Clerk
Fed. R. Civ. P. 60 (a)                 Corrections Based on Clerical Mistakes; Oversights
                                       and Omissions
Fed. R. Civ. P. 60 (b)(1)              Grounds for Relief from a Final Judgment, Order,
                                       or Proceeding
Fed. R. Civ. P. 60 (b)(3)              Grounds for Relief from a Final Judgment, Order,
                                       or Proceeding
Fed. R. Civ. P. 60 (d)(3)              Other Powers to Grant Relief
Fed. R. Civ. P. 81(c)(2)(a)            Removed Actions – Further Pleading
Fed. R. Civ. P. 81 (c)(2)(c)           Removed Actions – Further Pleading
U.S. Const. Amend. I
U.S. Const. Amend. IV
U.S. Const. Amend. V
U.S. Const. Amend. VI
U.S. Const. Amend. VII

                                          4
        Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 5 of 119



U.S. Const. Amend. VII
U.S. Const. Amend. VIII
U.S. Const. Amend. XIII
820 ILCS 405                        Unemployment Insurance Act
740 ILCS 23                         Illinois Civil Rights Act of 2003
5 ILCS 430                          State Officials and State Employees Ethics Act
740 ILCS 174                        The Whistleblower Protection Act

5 U.S.C. §552                       The Privacy Act of 1974

745 ILCS 10/2-202                   Local Governmental and Governmental
                                    Employees Tort Immunity Act




                                       5
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 6 of 119




                                                    APPENDIX




                               6
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 7 of 119




                                                 APPENDIX A




                               7
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 8 of 119




                               8
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 9 of 119




                               9
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 10 of 119




                               10
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 11 of 119




                               11
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 12 of 119




                                              APPENDIX B




                               12
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 13 of 119




                               13
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 14 of 119




                                              APPENDIX C




                               14
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 15 of 119




                               15
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 16 of 119




                               16
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 17 of 119




                               17
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 18 of 119




                               18
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 19 of 119




                               19
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 20 of 119




                               20
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 21 of 119




                               21
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 22 of 119




                               22
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 23 of 119




                               23
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 24 of 119




                                              APPENDIX D




                               24
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 25 of 119




                               25
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 26 of 119




                               26
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 27 of 119




                               27
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 28 of 119




                                              APPENDIX E




                               28
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 29 of 119




                               29
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 30 of 119




                               30
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 31 of 119




                               31
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 32 of 119




                                                  APPENDIX F




                               32
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 33 of 119




                               33
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 34 of 119




                               34
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 35 of 119




                               35
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 36 of 119




                               36
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 37 of 119




                                                 APPENDIX G




                               37
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 38 of 119




                               38
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 39 of 119




                               39
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 40 of 119




                               40
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 41 of 119




                               41
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 42 of 119




                                                 APPENDIX H




                               42
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 43 of 119




                               43
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 44 of 119




                               44
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 45 of 119




                               45
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 46 of 119




                               46
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 47 of 119




                               47
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 48 of 119




                               48
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 49 of 119




                               49
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 50 of 119




                               50
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 51 of 119




                                                   APPENDIX I




                               51
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 52 of 119




                               52
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 53 of 119




                                                  APPENDIX J




                               53
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 54 of 119




                               54
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 55 of 119




                               55
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 56 of 119




                               56
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 57 of 119




                               57
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 58 of 119




                                                 APPENDIX K




                               58
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 59 of 119




                               59
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 60 of 119




                               60
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 61 of 119




                               61
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 62 of 119




                                                  APPENDIX L




                               62
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 63 of 119




                               63
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 64 of 119




                               64
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 65 of 119




                                                 APPENDIX M




                               65
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 66 of 119




                               66
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 67 of 119




                                                  APPENDIX N




                               67
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 68 of 119




                               68
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 69 of 119




                                                 APPENDIX O




                               69
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 70 of 119




                               70
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 71 of 119




                                                  APPENDIX P




                               71
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 72 of 119




                               72
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 73 of 119




                               73
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 74 of 119




                               74
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 75 of 119




                               75
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 76 of 119




                                                 APPENDIX Q




                               76
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 77 of 119




                               77
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 78 of 119




                                                  APPENDIX R




                               78
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 79 of 119




                               79
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 80 of 119




                               80
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 81 of 119




                                                  APPENDIX S




                               81
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 82 of 119




                               82
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 83 of 119




                                                  APPENDIX T




                               83
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 84 of 119




                               84
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 85 of 119




                                              APPENDIX U




                               85
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 86 of 119




                               86
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 87 of 119




                               87
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 88 of 119




                               88
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 89 of 119




                               89
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 90 of 119




                               90
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 91 of 119




                               91
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 92 of 119




                               92
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 93 of 119




                                              APPENDIX V




                               93
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 94 of 119




                               94
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 95 of 119




                               95
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 96 of 119




                               96
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 97 of 119




                               97
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 98 of 119




                               98
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 99 of 119




                               99
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 100 of 119




                               100
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 101 of 119




                               101
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 102 of 119




                               102
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 103 of 119




                               103
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 104 of 119




                               104
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 105 of 119




                                             APPENDIX W




                               105
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 106 of 119




                               106
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 107 of 119




                               107
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 108 of 119




                               108
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 109 of 119




                                              APPENDIX X




                               109
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 110 of 119




                               110
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 111 of 119




                               111
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 112 of 119




                                              APPENDIX Y




                               112
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 113 of 119




                               113
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 114 of 119




                                                  APPENDIX Z




                               114
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 115 of 119




                               115
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 116 of 119




                               116
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 117 of 119




                                                APPENDIX AA




                               117
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 118 of 119




                               118
Case 2:19-cv-01752-JCC Document 10 Filed 11/20/19 Page 119 of 119




                               119
